Case: 19-40072      Document: 00515427614         Page: 1    Date Filed: 05/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                              Fifth Circuit

                                                                             FILED
                                      No. 19-40072                         May 26, 2020
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL CHACON-LARA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Southern District of Louisiana
                              USDC No. 7:18-CV-31
                               USDC No. 7:14-CR-1871-1


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Manuel Chacon-Lara, federal prisoner # 19198-198, moves for a
certificate of appealability (COA) to appeal the denial of his 28 U.S.C. § 2255
motion challenging his sentence for possession with intent to distribute
methamphetamine. In his § 2255 motion, Chacon-Lara claimed that counsel
rendered ineffective assistance by failing to request a “fast track” sentencing
reduction.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40072     Document: 00515427614     Page: 2   Date Filed: 05/26/2020


                                  No. 19-40072

      To obtain a COA, a movant must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court
has denied the claims on the merits, “[t]he [movant] must demonstrate that
reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong” or that “the issues presented were
adequate to deserve encouragement to proceed further.” Slack v. McDaniel,
529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted).
Chacon-Lara has not met this standard with respect to his ineffective
assistance claim and has therefore not shown an entitlement to a COA.
      We construe his motion for a COA with respect to the district court’s
denial of an evidentiary hearing as a direct appeal of that issue, see Norman v.
Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm.
      COA DENIED; AFFIRMED.




                                        2